Citation Nr: 0407263	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus to include 
as secondary to Agent Orange exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a liver disorder to 
include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a skin disorder as 
secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision, the RO determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for tinnitus and a liver disorder, to 
include as secondary to Agent Orange exposure.  Service 
connection was also denied for a skin disorder, to include as 
secondary to Agent Orange.  

The veteran, his brother, and his representative appeared 
before the undersigned Veterans Law Judge at a hearing at the 
RO in September 2003.

This case is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  




REMAND

It is the veteran's contention that he currently has 
disorders of the liver and skin and tinnitus as a result of 
military service, to include as secondary to exposure to 
Agent Orange.  At a personal hearing in September 2003, the 
veteran testified that he received recent treatment as well 
as treatment several years ago at VA facilities for these 
disabilities.  These documents include medical records from 
VA facilities in Bonham, Texas from 1994 to 2001 and in 2003 
and Oklahoma City, Oklahoma from 1990 to 1994.  These records 
are not present in the claims file and it does not appear 
that the RO has requested them. 

The VA's duty to assist includes obtaining recent medical 
records in order to determine the nature and extent of the 
veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Additionally, it is noted that the veteran filed a notice of 
disagreement with the RO's January 2003 determination that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a liver disorder.  The RO 
has not issued a statement of the case (SOC) pertaining to 
that issue.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA.  After 
obtaining any necessary authorization or 
medical releases, the VBA AMC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
VBA AMC should secure all outstanding VA 
treatment records to include those from 
Bonham, Texas, and Oklahoma City, 
Oklahoma VA medical facilities from 1990 
to present.

If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the appellant and his representative 
should be so notified.  

3.  The VBA AMC should schedule the 
veteran for a VA audiology examination to 
determine the nature and etiology of the 
veteran's reported ringing in the 
ear/noise in head.  The claims file 
should be made available to the examiner 
prior to examination and the examiner 
should note that the claims file was 
reviewed.  Following review of the 
veteran's claims file and examination, 
the examiner should provide an opinion as 
to the nature of the veteran's ringing in 
the ears or noise in the head.  The 
examiner should provide an opinion at to 
whether it is as least as likely as not 
that the veteran's ear ringing or head 
noise is related to his service to 
include service in Vietnam.  A complete 
rationale based on the facts and sound 
medical principles should be provided.

4.  The RO should issue the veteran a SOC 
as to the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for a liver disorder, to include as 
secondary to Agent Orange exposure and 
comply with the duty to assist and 
notification provisions of the VCAA.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant the 
requisite period of time for a response.

5.   After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for tinnitus and 
entitlement to service connection for 
tinnitus.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




